EXHIBIT 10.6




POST-CLOSING AGREEMENT

This Post-Closing Agreement (“Agreement”), dated as of April 3, 2008, is between
Green Plains Renewable Energy, Inc., an Iowa corporation (“Parent), Green Plains
Grain Company LLC, a Delaware limited liability company (“Borrower”), and First
National Bank of Omaha, a national banking association (“Lender”).

PRELIMINARY STATEMENT

Unless otherwise expressly provided herein, all defined terms used in this
Agreement shall have the meanings set forth in that certain Credit Agreement
dated as of the date of this Agreement between Borrower and Lender (the “Credit
Agreement”).  Concurrent with the execution of this Agreement, Borrower and
Lender entered into the Credit Agreement pursuant to which Lender will make
Revolving Credit Loans and the Term Loan to Borrower, secured by the Collateral.
 

Lender’s agreement to make Revolving Credit Loans and the Term Loan is subject
to delivery to Lender of the surveys of the Real Property required by Section
3.1(m) of the Credit Agreement (the “Surveys”) and Lender’s approval of the
Surveys (or any matters affecting the Real Property which the Surveys reveal) in
its reasonable discretion.  As of the date of this Agreement, the Surveys have
not been delivered to and approved by Lender. Lender hereby waives the
requirements of Section 3.1(m) of the Credit Agreement as a condition to
Closing.  Borrower shall comply with the requirements of Section 3.1(m) of the
Credit Agreement in accordance with the terms of this Agreement.  This Agreement
also addresses Borrower’s compliance with certain other requirements of the
Credit Agreement on a post-closing basis.

Borrower is a wholly-owned subsidiary of Parent.  As a result, Parent will
receive substantial benefits if Lender makes Revolving Credit Loans and the Term
Loan to Borrower.  To induce Lender to make Revolving Credit Loans and the Term
Loan prior to the delivery and approval of the Surveys, Parent and Borrower have
agreed to execute and deliver this Agreement.

AGREEMENT

1.

Surveys; Failure to Cure; Event of Default.

(a)

In the event that Borrower does not deliver the Surveys to Lender on or before
September 30, 2008, then Lender shall have the right, but not the obligation, to
immediately accelerate and declare due and payable the principal and accrued but
unpaid interest under the Term Loan Note (the “Failure to Deliver Obligations”).
 If Lender accelerates such Failure to Deliver Obligations and such Failure to
Deliver Obligations are not paid in full within thirty (30) days after Lender’s
delivery to Borrower of a notice of acceleration of such Failure to Deliver
Obligations, an Event of Default shall be deemed to have occurred under the
Credit Agreement and Lender shall be entitled to exercise all of its rights and
remedies under all of the Loan Documents.





1




--------------------------------------------------------------------------------

(b)

In the event that Borrower delivers the Surveys to Lender on or before September
30, 2008, but Lender does not approve the Surveys (or any matters affecting the
Real Property which the Surveys reveal) in its reasonable discretion, then
Lender shall have the right to require Borrower to cure any matters contributing
to such non-approval by delivering to Borrower a notice requesting such cure on
or before November 30, 2008.  In the event that Borrower does not cure such
matters to Lender’s reasonable satisfaction within thirty (30) days after
Lender’s delivery to Borrower of the notice requesting such cure, then Lender
shall have the right, but not the obligation, to immediately accelerate and
declare due and payable a principal amount under the Term Loan Note that Lender
determines in its reasonable discretion represents the loss in value to the
Collateral attributable to such failure to cure (the “Section 1(b) Failure to
Cure Obligations”).  If Lender accelerates such Section 1(b) Failure to Cure
Obligations and such Section 1(b) Failure to Cure Obligations are not paid in
full within thirty (30) days after Lender’s delivery to Borrower of a notice of
acceleration of such Section 1(b) Failure to Cure Obligations, an Event of
Default shall be deemed to have occurred under the Credit Agreement and Lender
shall be entitled to exercise all of its rights and remedies under all of the
Loan Documents.

(c)

Any matters affecting the Real Property and set forth on Exhibit A attached
hereto shall be cured by Borrower on or before April 30, 2008.  In the event
that Borrower does not cure such matters to Lender’s reasonable satisfaction on
or before April 30, 2008, then Lender shall have the right, but not the
obligation, to immediately accelerate and declare due and payable a principal
amount under the Term Loan Note that Lender determines in its reasonable
discretion represents the loss in value to the Collateral attributable to such
failure to cure (the “Section 1(c) Failure to Cure Obligations”).  If Lender
accelerates such Section 1(c) Failure to Cure Obligations and such Section 1(c)
Failure to Cure Obligations are not paid in full within thirty (30) days after
Lender’s delivery to Borrower of a notice of acceleration of such Section 1(c)
Failure to Cure Obligations, an Event of Default shall be deemed to have
occurred under the Credit Agreement and Lender shall be entitled to exercise all
of its rights and remedies under all of the Loan Documents.

2.

Indemnification.  Borrower shall indemnify and hold harmless Lender and its
shareholders, directors, officers, employees, affiliates, lenders, trustees,
successors and assigns (the “Indemnified Parties”), from and against any and all
claims, demands, fines, assessments, causes of action, suits, proceedings,
liabilities, damages (including consequential and punitive damages), losses,
out-of-pocket costs and expenses including, without limitation, the reasonable
attorneys’ fees and expenses, which are incurred by the Indemnified Parties
relating to or arising out of this Agreement.

3.

Financial Support.  Parent agrees to contribute up to two million dollars
($2,000,000) cash to the capital of Borrower if, and only to the extent,
required for Borrower to comply with the financial covenants set forth in
Section 5.9 of the Credit Agreement (the “Required Capital Contributions”).  In
the event that Parent fails to make any Required Capital Contributions, the
amount of any such Required Capital Contributions shall become due and payable
to Lender (the “Failure to Contribute Obligations”).  Any Failure to Contribute
Obligations received by Lender shall be used to satisfy Obligations in
accordance with the Credit Agreement.

4.

Guaranty.  For valuable consideration, the receipt of which is hereby
acknowledged, Parent unconditionally, absolutely and irrevocably guarantees and
promises to pay to Lender, or order, any and all amounts including, without
limitation, the Failure to Deliver Obligations, the Section 1(b) Failure to Cure
Obligations, the Section 1(c) Failure to Cure Obligations, any indemnity
obligations, the Failure to Contribute Obligations and all other amounts, costs,
fees, expenses and charges of any kind or type whatsoever, which may or at any
time become due to Lender pursuant to this Agreement.





2




--------------------------------------------------------------------------------

5.

Additional Assurances. Borrower agrees to execute and deliver such further
deeds, mortgages, releases, instruments and assurances including, but not
limited to, amendments of the Mortgages and such other documents, agreements and
instruments as may be necessary to obtain updated policies of title insurance
for the Real Property, and will do such further acts as may be necessary or
proper to carry out more effectively the purposes of this Agreement and
Borrower's obligation to cure matters related to the Real Property pursuant to
Section 1 hereof.  Borrower agrees to pay any attorneys’ fees, title insurance
fees, recording fees, filing fees, taxes or other charges arising out of or
incident to this Agreement.

6.

Notices.  All notices, consents, approvals or other instruments required or
permitted to be given by either party pursuant to this Agreement shall be in
writing and given by (i) hand delivery, (ii) facsimile, (iii) express overnight
delivery service or (iv) certified or registered mail, return receipt requested,
and shall be deemed to have been delivered upon (a) receipt, if hand delivered,
(b) transmission, if delivered by facsimile, (c) the next business day, if
delivered by express overnight delivery service, or (d) the third business day
following the day of deposit of such notice with the United States Postal
Service, if sent by certified or registered mail, return receipt requested.
 Notices shall be provided to the parties and addresses (or facsimile numbers,
as applicable) specified below:

If to Parent:

Green Plains Renewable Energy, Inc.
105 N. 31st Avenue, Suite 103
Omaha, Nebraska 68131
Attention:  Jerry Peters

If to Borrower:

Green Plains Grain Company LLC
105 N. 31st Avenue, Suite 103
Omaha, Nebraska 68131
Attention:  Jerry Peters

If to Lender:

First National Bank of Omaha
625 Maryville Center Drive, Suite 100
St. Louis, Missouri 63141
Attention:  Kenneth Feaster

And

First National Bank of Omaha

1620 Dodge Street, Stop 1057

Omaha, Nebraska 68197

Attention:  Brian Frevert

7.

Waiver and Amendment.  No provisions of this Agreement shall be deemed waived or
amended except by a written instrument unambiguously setting forth the matter
waived or amended and signed by the party against which enforcement of such
waiver or amendment is sought.  Waiver of any matter shall not be deemed a
waiver of the same or any other matter on any future occasion.

8.

Severability.  The provisions of this Agreement shall be deemed severable.  If
any part of this Agreement shall be held unenforceable, the remainder shall
remain in full force and effect, and such unenforceable provision shall be
reformed by such court so as to give maximum legal effect to the intention of
the parties as expressed therein.

9.

Other Documents.  Each of the parties agrees to sign such other and further
documents as may be appropriate to carry out the intentions expressed in this
Agreement.





3




--------------------------------------------------------------------------------

10.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Parent,
Borrower and Lender with respect to the subject matter of this Agreement.

11.

Forum Selection; Jurisdiction; Venue; Choice of Law.  Parent and Borrower
acknowledge that this Agreement was substantially negotiated in the State of
Nebraska, the Agreement was signed by Lender in the State of Nebraska and
delivered by Parent and Borrower in the State of Nebraska and there are
substantial contacts between the parties and the transactions contemplated
herein and the State of Nebraska.  For purposes of any action or proceeding
arising out of this Agreement, the parties hereto hereby expressly submit to the
jurisdiction of all federal and state courts located in the State of Nebraska
and Parent and Borrower consent that they may be served with any process or
paper by registered mail or by personal service within or without the State of
Nebraska in accordance with applicable law.  Furthermore, Parent and Borrower
waive and agree not to assert in any such action, suit or proceeding that they
are not personally subject to the jurisdiction of such courts, that the action,
suit or proceeding is brought in an inconvenient forum or that venue of the
action, suit or proceeding is improper.  It is the intent of the parties hereto
that all provisions of this Agreement shall be governed by and construed under
the laws of the State of Nebraska.  To the extent that a court of competent
jurisdiction finds Nebraska law inapplicable with respect to any provisions
hereof, then, as to those provisions only, the law of the state where the Real
Property is located shall be deemed to apply.  Nothing in this section shall
limit or restrict the right of Lender to commence any proceeding in the federal
or state courts located in the state in which the Real Property is located to
the extent Lender deems such proceeding necessary or advisable to exercise
remedies available under this Agreement.

12.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original.

13.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of Parent, Borrower and Lender and their respective successors and permitted
assigns including, without limitation, any United States trustee, any
debtor-in-possession or any trustee appointed from a private panel.

[Signature Page Follows]





4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Parent:

 

Green Plains Renewable Energy, Inc.

 

 

 

By:   /s/ Wayne Hoovestol                                 
Name: Wayne Hoovestol
Title: Chief Executive Officer

 

 

 

Borrower:

 

Green Plains Grain Company LLC

 

 

 

By:  

 /s/ Wayne Hoovestol                               
Name: Wayne Hoovestol
Title: President

 

 

 

Lender:

 

First National Bank of Omaha

 

 

 

By:   /s/ Kenneth Feaster                                    
Name:  Kenneth Feaster
Title:  Vice President








5




--------------------------------------------------------------------------------

EXHIBIT A

Matters Affecting the Real Property




1.

Non-compliance with zoning ordinances at Lots 1 – 2 Block 14 Original Town in
Superior, Iowa.  Borrower shall remediate, to Lender’s satisfaction, the
non-compliant use which is stated in the zoning letter delivered to Lender.




2.

Non-compliance with zoning ordinances at Part SE SW and SW SE S of RR Exc Tracts
Misc Tracts in Superior, Iowa.  Borrower shall remediate, to Lender’s
satisfaction, the non-compliant use which is stated in the zoning letter
delivered to Lender.





6


